Title: From John Adams to the Comte de Vergennes, 22 June 1780
From: Adams, John
To: Vergennes, Charles Gravier, Comte de


      
       Sir
       Paris June 22d. 1780
      
      I have received this day the letter which your Excellency did me the honour to write me on the Twenty first Day of this Month.
      I thank your Excellency for the Confidence, which induced you to communicate this letter to me, and the continuance of which I shall ever study to deserve. When your Excellency says that his Majesty’s Minister at Congress, has already received Orders to make Representations against the Resolutions of Congress of the Eighteenth of March, as far as they affect his Subjects, I am at a loss to know with certainty, whether your Excellency means only that such Orders have lately passed, and are sent off to go to America, or whether you mean that such Orders were sent so long ago, as to have reached the hand of the Chevalier De La Luzerne. If the latter is your Excellency’s meaning, there is no Remedy; if the former, I wou’d submit it to your Excellency’s Consideration whether those Orders may not be stopped and delayed, a little time, until his Excellency Mr. Franklin may have opportunity to make his Representations to his Majesty’s Ministers; to the end that if it should appear that those Orders issued in Consequence of Misinformation, they may be revoked, otherwise sent on. I will do myself the Honor to write fully to your Excellency upon this Subject without loss of time; and altho’ it is a subject in which I pretend not to an accurate Knowledge in the Detail, yet I flatter myself I am so far master of the principles, as to demonstrate that the Plan of Congress is not only wise but just. I have the honour to be with the greatest Respect Your Excellency Most obedient and most humble Servant.
      
       John Adams
      
     